Citation Nr: 1143099	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of breast reduction surgery, rated 10 percent disabling for painful scars effective June 15, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction of the claims file subsequently transferred to the Newark, New Jersey RO.

In April 2011, the Veteran appeared at a videoconference hearing held before the undersigned Acting Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The hearing was legally sufficient.


FINDING OF FACT
 
For the entire period pertinent to appellate review, the Veteran has had 4 (total), numb, painful post-surgical scars, without unstable scarring.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent, but no more, disability rating for painful scars of the bilateral breasts, residuals of reduction mammoplasty, are met from December 31, 1998, up to October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

2. The criteria for a 20 percent, but no more, disability rating for 4 (total) painful scars of the bilateral breasts, residuals of reduction mammoplasty, are met from October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 4.118, Diagnostic Code 7804 (from October 23, 2008).

 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VA mailed the Veteran a June 2008 VCAA notice letter. As the letter was not mailed prior to the initial decision on her claim, it represents a timing defect. Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the claim was readjudicated in December 2008 and May 2010 statements of the case, which cured the timing defect. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In compliance with the duty to notify the Veteran of what information would substantiate her claim, she was advised in the June 2008 letter that VA uses a Schedule for Rating Disabilities to determine the rating assigned and that evidence considered in determining the disability rating includes the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. The letter advised the Veteran in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), but the United States Court of Appeals for the Federal Circuit subsequently held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for an increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. As the appropriate notice has been given in this case, any VCAA notice error in regard to the issue denied herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

VA has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records are associated with the claims file as are VA treatment records and the reports of VA examinations conducted in May 1999 and September 2001. The Board finds the reports from these examinations, along with the Veteran's statements regarding her symptoms, are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The duty to assist has been met.

The Veteran has not indicated that her breasts have changed since the last examination and she testified in 2011 that she experiences the same discomfort every day.  As there is also no medical evidence that the disability level has worsened, the Board finds that an additional examination is not required. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has not authorized VA to obtain any further evidence on her behalf, and the record does not otherwise indicate the existence of any additional evidence that is necessary for a fair adjudication of this claim. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran filed a March 1999 claim for service connection for residuals of breast reduction surgery. The RO granted her claim in a January 2000 rating decision and assigned a non-compensable rating effective December 31, 1998 (the date of her discharge from active duty). The Veteran submitted a June 2000 notice of disagreement (NOD), contending that she experienced pain and tenderness residual from the surgery and was entitled to an initial 10 percent disability rating. The RO issued a February 2002 rating decision granting a 10 percent disability rating effective June 15, 2000 (the date the NOD was received). The Veteran maintains that her disability is more severe than the current rating reflects and that she has 4 service-connected scars.  (Transcript of hearing at page 3.)

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. Id.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the weight of the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2010). A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of section 4.14. However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While this appeal was pending, the applicable rating criteria (Diagnostic Code 7804) for scars were revised two (2) times.  

Prior to August 30, 2002, the applicable rating criteria were: 

Scars which are superficial, tender and painful on objective demonstration may be rated at a maximum rating of 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Effective August 30, 2002, the rating criteria became as follows:

Scars which are superficial and painful on examination may be rated at a maximum rating of 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  A superficial scar was defined as one not associated with underlying soft tissue damage.  

Effective October 23, 2008, and continuing currently, the rating criteria became as follows: 

One or two scars that are unstable or painful are rated 10 percent disabling.  Three or four scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are rated a maximum of 30 percent disabling.  An unstable scar was defined as one where, for any reason, there is frequent los of covering of skin over the scar.  It was noted that if one or more scars are both unstable and painful, then an additional 10 percent was to be added to the rating based on the number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  

Under 38 U.S.C.A. § 4.118 (2011), a Veteran who VA rated under Diagnostic Code 7804 before October 23, 2008, can receive an increased rating based on the criteria that became effective on that date, irrespective of whether the Veteran's disability increased since the last review.  This may be requested by the Veteran (or may be undertaken by VA as part of its consideration of an increased rating claim); however, in no case will the award be effective before October 23, 2008.  

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The claims file reflects that the Veteran experienced chronic mid-thoracic back pain during service and her symptoms were attributed to mammary hypertrophy.  Breast reduction surgery was requested and performed in April 1997.  Pre-surgery notes describe the Veteran's breasts as large, symmetric, and without masses or dimpling. Notes from the procedure reflect no complications.  An operative report states that the surgeons achieved an "excellent symmetric result." 

In March 1999, the Veteran submitted a claim for service connection for the scars residual from the 1997 surgery.  A May 1999 VA examination report notes the past breast reduction surgery and "resulting numbness of the left scar." The examiner measured a 28-centimeter (cm) by 0.3 cm scar of the bilateral breasts with a 1 cm by 0.2 cm bulge laterally on both sides and hyper pigmentation of the lower breasts.  The examiner stated that the scar was not painful to the touch and diagnosed post-surgical scarring with post-inflammatory hyperpigmentation of the lower breasts. 

The RO granted a non-compensable rating for the residual scars in a January 2000 rating decision. The rating decision notes that although the Veteran complained of numbness of the left breast scar, the examiner stated the scars were non-painful. 

In June 2000, the Veteran submitted a statement to VA that her breast scars were painful and tender and warranted a 10 percent disability evaluation.  A September 2000 VA treatment note states that the Veteran experienced chronic pain at the lateral aspects of her chest after the 1997 surgery.

Another VA examination was conducted in September 2001.  The examiner noted that the Veteran's breast scars were numb and painful at times with rubbing of undergarments.  The examiner stated that there were 28 x .5 cm hypertrophic scars bilaterally, extending over the lateral, lower, and medial breasts, which were numb to the touch.

Subsequent VA treatment notes reflect health care professionals' observations of the breast scars during gynecological evaluations.  In July 2008, the Veteran wrote again to VA stating that she has numbness on both sides of her breasts, scars underneath her breasts, and pain in her breasts particularly in response to temperature changes.  In a December 2008 statement (on a VA Form 9), she stated that she has more than two scars that are painful.  She asked VA to note that her nipples are hard, which, she asserted, made them sensitive and painful to touch.  The Veteran enclosed photographs of her breasts which clearly reflect a V-shaped scar underneath each breast with a portion of scar extending to the nipple of each breast.  Each aureole is also fully circumscribed by scar tissue.  

As noted, during the July 2011 hearing, the Veteran testified that she felt she had four (4) scars.  Specifically she said she had pain on both sides underneath her arms, in the middle her breasts and sometimes at the areoles.  Transcript of hearing at page 3.  When asked to explain why the [1999] examination report reflects that the scars were not painful, the Veteran explained that the scars are most painful when she was wearing undergarments and she was not wearing undergarments during the examination.  

Regarding the period prior to August 30, 2002, the Board finds that the scars were superficial and painful on objective demonstration on September 2001 VA examination.  In her hearing testimony, the Veteran adequately accounted for the contrary finding at May 1999 VA examination.  As such, the scars will remain properly accorded the maximum rating of 10 percent for this period.  8 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Regarding the effective date, the RO assigned the 10 percent disability rating effective June 15, 2000, the date the Veteran submitted a statement contending that her scars were painful, but she has contended that she is entitled to an initial compensable disability rating.  The Veteran as a lay person is competent to report as to the nature, severity and frequency of her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 474 (1994).  As she has provided persuasive testimony supported by medical evidence (including also a September 2000 VA treatment note) that she has experienced pain associated with her breast scars since the surgery, the Board resolves reasonable doubt in the Veteran's favor and finds that a 10 percent disability rating is appropriate for the entirety of the appellate period.  The 10 percent disability rating for painful scars associated with her breast reduction surgery is granted from December 31, 1998.  38 U.S.C.A. § 5107.  

Regarding the period from August 30, 2002 up to October 23, 2008, the Board finds that the scars were superficial and painful on examination.  No damaged soft tissue has been identified.  As such, they are properly accorded the maximum rating of 10 percent for this period.  8 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  No harm occurs to the Veteran by the application of the revised rating criteria, as this is the same rating the Veteran received under the earlier criteria.

Regarding the period from October 23, 2008, in the regulations that became effective that day, there is a clear intent to accord greater compensation based on the number of scars that are unstable and/or painful.  No harm occurs to the Veteran by the application of these revised rating criteria, as, for reasons as discussed below, the Veteran receives a higher rating under these criteria.  Initially, it is noted, no instability of scarring is shown here.  As to the number of scars the Veteran received, the May 1999 VA examination disclosed a 28 cm scar of the lower breasts bilaterally (2 total); the September 2001 VA examination disclosed 28 cm scars bilaterally (2 total); and the Veteran testified that she felt she had 4 scars of her operation.  Regarding pain, she testified to areas of related pain to include under her arms, the middle of her breasts, and sometimes her areoles.  

The Veteran, as a layperson, is competent to testify as to her pain and to observe the scars circumscribing her nipples as distinct from the linear scars of her breasts.  The Board finds the Veteran credible on these issues.  In her appeal she asked the VA to observe her photographs, note the scars of her nipples (areoles), and consider that they are sensitive and painful to touch.  The evidence from the Veteran carries great probative value or weight, in applying the rating criteria effective October 23, 2008.  According the benefit of the doubt to the Veteran, the Board finds her to have 4 (total) painful service-connected scars, which warrant a 20 percent, but no more, rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 4.118, Diagnostic Code 7804 (effective October 23, 2008).  No higher schedular rating may be afforded as the Veteran does not have five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  

In reaching this decision the Board has considered and applied the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  A 10 percent disability rating will be granted from December 31, 1998 and a 20 percent from October 23, 2008, for painful scars, under Code 7804.  The Board also has considered whether evaluation of the Veteran's disability under any other Diagnostic Code would avail her of a higher or separate rating.  Separate and distinct manifestations attributable to the same injury, allow for compensation under different Diagnostic Codes.  See Esteban, 6 Vet. App. 259; Fanning, 4 Vet. App. 225.  However, the Board is not able to identify other appropriate Diagnostic Codes which would address separate and distinct manifestations attributable to her breast reduction surgery. 

Nor do any other skin ratings appear applicable.  Under various other rating criteria applicable to other types of scars during the period for appellate review, potential for higher ratings for such scars exists.  However, none of those criteria apply here.  For example, the evidence in this case does not show any limited motion or limited function associated with the Veteran's scars, or that the scars are deep (as opposed to superficial).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2001).  Diagnostic Code 7800 applies only to scars of the head, face, or neck, and is the only scar rating which considers any disfigurement.  Therefore, while the Board recognizes that the Veteran feels that her aureoles were not evenly placed, unless there is scar-related limitation of motion, function, etc., the placement of the aureoles would not be evaluated as part of the service-connected disability for appellate review here.  


Other Considerations

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008). However, the record reflects that the Veteran has not required frequent hospitalization for the disability and that the manifestations of the disability are not in excess of those contemplated by the assigned ratings.  Specifically, the Veteran is herein assigned ratings and an effective date meant to appropriately compensate her residual painful scars. 

The Veteran has not reported that the residuals of her breast surgery result in significant occupational impairment and there is no indication in the record that the average industrial impairment from her disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet. App. 111, 115 (2008). Therefore, because the Veteran is herein rated for her pain, the Board has concluded that referral of this case for extra-schedular consideration is not in order. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to October 23, 2008, a rating in excess of 10 percent for painful scars, residuals of breast reduction surgery, is denied.

An earlier effective date of December 31, 1998, for the 10 percent rating for scars, residuals of breast reduction surgery, is granted, subject to the provisions governing the award of monetary benefits.

From October 23, 2008, a 20 percent rating for scars, residuals of breast reduction surgery, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


